 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     WILLIAM G. VOIT
 3   Arizona State Bar No. 025808
     Email: William.Voit@usdoj.gov
 4   SHARON K. SEXTON
     Arizona State Bar No. 012359
 5   Email: Sharon.Sexton@usdoj.gov
     Assistant U.S. Attorneys
 6   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 7   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 8   Attorneys for Plaintiff
 9                       IN THE UNITED STATES DISTRICT COURT
10                             FOR THE DISTRICT OF ARIZONA
11                                                          No. CR-01-1062-PCT-DGC
     United States of America,
12                                                  RESPONSE TO MOTION TO STRIKE
                           Plaintiff,                  EXECUTION WARRANT AND
13                                                  VACATE EXECUTION DATE AND TO
              v.                                    ENJOIN ANY FURTHER VIOLATION
14                                                  OF THIS COURT'S JANUARY 8, 2003
     Lezmond Charles Mitchell,                       JUDGMENT AND COMMITMENT
15                                                    ORDER; STAY OF EXECUTION
                           Defendant.                PENDING RESOLUTION OF THIS
16                                                          MOTION (CR 606)
17                                                                (Capital Case)
18                                                          Oral Argument Requested
19         Now more than one full calendar year after the United States adopted its current
20   lethal injection protocol and noticed its intent to execute him, and less than three weeks
21   before his rescheduled execution date, Defendant Mitchell has filed a motion claiming that
22   the protocol is inconsistent with language from the Federal Death Penalty Act (FDPA)
23   included in the judgment. This motion is meritless on multiple independent grounds.
24         First, it is untimely. Mitchell could easily have brought this motion a year ago,
25   when the protocol was adopted and his execution was initially scheduled. Indeed, four
26   other inmates whose executions were scheduled at the same time as Mitchell’s brought
27   claims last year seeking to enjoin their executions on the ground that Mitchell now asserts
28   (an alleged conflict with the FDPA) as part of a consolidated case encompassing several
 1   separate suits challenging the federal lethal injection regulation and protocol in the District
 2   Court for the District of Columbia. Mitchell had earlier intentionally withdrawn from one
 3   of those suits. The inmates’ claims were ultimately found to be “without merit” by the
 4   D.C. Circuit. In re Fed. Bureau of Prisons’ Execution Protocol Cases, 955 F.3d 106, 112
 5   (D.C. Cir. 2020) (per curiam) (“Protocol Cases”), cert. denied sub nom. Bourgeois v. Barr,
 6   No. 19-1348, 2020 WL 3492763 (U.S. June 29, 2020).
 7          But now, after those claims were rejected by the D.C. Circuit and the Supreme Court
 8   declined review, Mitchell refiles in this Court on the eve of his rescheduled execution in
 9   order to seek a serial stay.     That purposeful delay alone forecloses the last-minute
10   injunction that Mitchell seeks, which the Supreme Court reiterated just weeks ago “should
11   be the extreme exception, not the norm.” Barr v. Lee, No. 20A8, 2020 WL 3964985, at *2
12   (U.S. July 14, 2020) (quoting Bucklew v. Precythe, 139 S. Ct. 1112, 1134 (2019)); see
13   Bucklew, 139 S. Ct. at 1134 (explaining that “the last-minute nature of an application” that
14   “could have been brought” earlier, or “an applicant’s attempt at manipulation,” “may be
15   grounds for denial of a stay”) (citation omitted).
16          Second, Mitchell’s interpretation of the FDPA is unpersuasive. The relevant text of
17   the FDPA, governing the “manner” of implementing the sentence, see 18 U.S.C. § 3596(a),
18   traces its roots back to legislation adopted in 1790. In the 230-year history of the federal
19   death penalty, the federal government has never been obligated to comply with the minute
20   details of state execution protocols—and in all that time, no federal execution has ever been
21   carried out under a court order to follow such granular state procedures. As noted, just this
22   year, the D.C. Circuit vacated an injunction against several other federal executions that
23   was based on Mitchell’s theory, and the Supreme Court declined review. As one D.C.
24   Circuit judge explained, and three Supreme Court Justices strongly suggested, the FDPA’s
25   reference to the “manner” of execution incorporates only the basic method of execution in
26   the state of conviction. Protocol Cases, 955 F.3d at 114 (Katsas, J., concurring); Barr v.
27   Roane, 140 S. Ct. 353, 353 (2019) (Statement of Alito, J.) (explaining that this position
28   was “very likely to prevail”). At most, under the view of the D.C. Circuit judge whose
                                              -2-
 1   vote was controlling, the FDPA further incorporates those state procedures established in
 2   legally binding statutes and regulations that constitute the law of the state. In all events,
 3   under any of the D.C. Circuit judges’ view of the FDPA, there is no inconsistency between
 4   pertinent Arizona law and the federal protocol that will be used to execute Mitchell.
 5          Third, all those defects aside, Mitchell’s motion does not justify the relief it seeks.
 6   At most, Mitchell’s FDPA claim would support an order requiring the government to
 7   implement his sentence after altering minor details of the execution protocol to conform
 8   with what Mitchell contends are aspects of Arizona law. Indeed, Mitchell cannot here
 9   challenge the lawfulness of his conviction or capital sentence. The alleged harm at issue
10   is thus not Mitchell’s death, nor even the method of execution, which Mitchell agrees must
11   be lethal injection. Particularly in light of his belated challenge, the nature of the execution
12   procedures Mitchell seeks to alter cannot justify a last-minute reprieve from the long-
13   affirmed sentence for his terrible crimes.
14                                          DISCUSSION
15   I.     The Motion Should be Denied Because Mitchell Delayed Too Long
16          Mitchell has known about the language of his Judgment since 2003, and he has
17   known about the federal government’s current execution protocol since July 25, 2019,
18   when the Department of Justice adopted it, filed it in the District of Columbia litigation
19   challenging the protocol’s validity, and delivered him notice of the United States’ intent to
20   carry out his sentence pursuant to federal regulations. There is no excuse for Mitchell
21   waiting over a year, until August 6, 2020, to bring the instant challenge.
22          For the express purpose of avoiding last-minute stay applications, this Court held a
23   status conference on August 15, 2019, to discuss “issues in the case that are coming in,
24   timing, and making sure that we are doing it on a schedule that works.” (CR 606-6 at F-
25   076.) The Court specifically raised the D.C. case “challenging the federal execution
26   protocol,” in which Mitchell’s lawyers are counsel of record for another inmate, and where
27   Mitchell himself was previously a party. (Id. at F-081-82.) Mitchell’s counsel represented
28   to the Court that “I anticipate that he will be a party in that case before much longer.” (Id.
                                                   -3-
 1   at F-081-82.) When asked “So you’re going to be seeking to intervene again on his
 2   behalf?”, he answered: “Yes. More or less, yes.” (Id.)
 3          Indeed, without opposition, Mitchell had previously intervened in one of the D.C.
 4   protocol cases in 2014, emphasizing that his intervention was timely precisely because
 5   “Mitchell is not making this motion as a last-minute attempt to stay his execution.”
 6   Robinson v. Mukasey, No. 07-CV-02145 (D.D.C. June 6, 2014), Dkt. 11 at 1. Mitchell
 7   then filed an Amended Complaint that referenced the FDPA in the course of arguing that
 8   the federal lethal-injection regulation and protocol were promulgated without statutory
 9   authority. See id., Dkt. 12 at 9, 35. He later filed two separate pro se requests to withdraw
10   from the case, see id., Dkt. 14, 18, which the district court granted only after assuring itself
11   that “Mr. Mitchell is fully aware of the legal consequences attendant to his withdrawal
12   from this lawsuit,” id., Dkt. 20. Thus, Mitchell has known for years about the protocol
13   litigation, as well as the consequences of withdrawing and trying to raise such issues
14   elsewhere as “a last-minute attempt to stay his execution.”
15          Recognizing the same concern, at the August 15, 2019 status conference, this Court
16   specifically raised whether “there at some point [is] going to be a suggestion if the
17   execution is going to be planned for it that he be moved here for Arizona procedures” or a
18   claim “that if it occurs elsewhere it conforms with Arizona procedures.” (CR 606-6 at F-
19   085.) The United States responded that “our plan would be to respond if that matter is
20   raised by the petitioner,” while Mitchell’s counsel stated there was a “litigation strategy”
21   regarding the issue. (Id. at F-084-85.)
22          That litigation strategy, it turns out, was not to re-intervene in the protocol litigation
23   and seek an injunction, but instead to sit on the claim for a full year, watch from the
24   sidelines as the argument failed in the D.C. Circuit (and the Supreme Court denied review),
25   and now raise it here at the eleventh hour as part of a motion to halt his execution. Although
26   Mitchell now asks this Court to stop his execution, this Court “must take into
27   consideration” Mitchell’s “obvious attempt at manipulation,” just as it must consider “the
28   last-minute nature of an application to stay execution in deciding whether to grant equitable
                                                  -4-
 1   relief.” Gomez v. U.S. Dist. Ct. for N. Dist. of California, 503 U.S. 653, 654 (1992)
 2   (citations omitted).
 3          Indeed, courts considering requests to halt executions must “apply ‘a strong
 4   equitable presumption against the grant of a stay where a claim could have been brought
 5   at such a time as to allow consideration of the merits without requiring entry of a stay.’”
 6   Hill v. McDonough, 547 U.S. 573, 584 (2006) (quoting Nelson v. Campbell, 541 U.S. 637,
 7   650 (2004)). As the Supreme Court emphasized again just last month, last-minute stays of
 8   execution “should be the extreme exception, not the norm.” Lee, 2020 WL 3964985, at *2
 9   (emphasis added) (quoting Bucklew, 139 S. Ct. at 1134).
10          The prejudice here is manifest. Given the twenty years of litigation already, the
11   public, the victims, and the victims’ family all have an overwhelming interest in the
12   execution proceeding as scheduled. See Bucklew, 139 at 1134. As Mitchell well knows,
13   many members of the victims’ family have long supported his capital sentence. One has
14   already made travel arrangements to be in Terre Haute for the August 26 execution.
15          There is no reason Mitchell could not have raised this issue a year ago, when his
16   execution was first scheduled, which would have allowed for fair briefing, court
17   consideration, and reasonable appeals. Mitchell has had a stay of execution for over ten
18   months to litigate the denial of a Rule 60(b) motion in his civil case, leaving him ample
19   time to litigate this issue if he wanted. He is not entitled to litigate one issue, get a stay,
20   lose, keep waiting until his execution is rescheduled, and only then raise a second issue
21   that he’s known about all along in order to seek another stay. See Gomez, 503 U.S. at 654.
22          His motion should be denied for that reason alone. See, e.g., Bucklew, 139 S. Ct. at
23   1134 (stating that “federal courts ‘can and should’ protect settled . . . judgments from
24   ‘undue interference’ by invoking their ‘equitable powers’ to dismiss or curtail suits that are
25   pursued in a ‘dilatory’ fashion or based on ‘speculative’ theories”) (citation omitted); Hill,
26   547 U.S. at 584 (noting with approval that “a number of federal courts have invoked their
27   equitable powers to dismiss suits they saw as speculative or filed too late in the day”).
28
                                                  -5-
 1   II.    The Federal Execution Protocol Does Not Violate the FDPA or the Judgment
 2          If the Court reaches the merits despite this untimeliness, the motion still fails. The
 3   FDPA provides that “[w]hen the sentence is to be implemented, the Attorney General shall
 4   release the person sentenced to death to the custody of a United States marshal, who shall
 5   supervise implementation of the sentence in the manner prescribed by the law of the State
 6   in which the sentence is imposed.” 18 U.S.C. § 3596(a). Mitchell’s judgment incorporates
 7   this language with only minor changes, providing for “implementation of the sentence in
 8   the manner prescribed by the law of the State of Arizona.” (CR 466 at 2.)
 9          As the Court is aware, this issue has been extensively litigated in the District of
10   Columbia protocol litigation. After the district court entered an injunction relying on
11   Mitchell’s theory, three Supreme Court Justices stated that the government “is very likely
12   to prevail when this question is ultimately decided.” Roane, 140 S. Ct. at 353 (Statement
13   of Alito, J.). That prediction proved accurate when the D.C. Circuit issued a per curiam
14   opinion rejecting Mitchell’s theory as “without merit.” Protocol Cases, 955 F.3d at 112.
15   When those inmates sought further review, the Supreme Court (by a vote of 7-2) both
16   denied certiorari and denied the inmates’ stay application. Bourgeois, 2020 WL 3492763.
17          The three D.C. Circuit judges all took different views of the statute’s language.
18   Writing separately, Judges Katsas and Rao concurred in the judgment, finding the federal
19   protocol consistent with the FDPA, while Judge Tatel dissented. Judge Katsas concluded
20   that the FDPA requires only compliance with the top-line decision of execution method,
21   while Judge Rao concluded that state statutes and formal regulations are also included.
22   Dissenting, Judge Tatel concluded that the FDPA also requires compliance with informal
23   state regulations, although only those that actually effectuate the inmate’s death. This
24   Court, however, need not resolve the issue. Although Judge Katsas’ analysis is the most
25   persuasive, under any of these readings, the federal protocol is consistent with state “law.”
26          A.     As Judge Katsas Held, the Manner of Execution is Lethal Injection
27          “The FDPA’s text, structure, and history show that ‘manner’ refers only to the
28   method of execution,” and thus “the FDPA regulates only the top-line choice among
                                           -6-
 1   execution methods such as hanging, electrocution, or lethal injection.” Protocol Cases,
 2   955 F.3d at 113 (Katsas, J., concurring). That is the interpretation three Justices indicated
 3   was “very likely to prevail.” Roane, 140 S. Ct. at 353 (Statement of Alito, J.). As those
 4   Justices wrote, this view is supported by “the ordinary meaning of these two terms” as well
 5   as by “the use of the term ‘manner’ in prior federal death penalty statutes.” Id.
 6          Although Defendant begins his discussion of the statutory language in 1937, this
 7   ignores the first 147 years of the relevant textual history. The operative language originates
 8   not in 1937, but rather in the Crimes Act of 1790. In the 1790 Act, the First Congress
 9   provided that for federal capital crimes, “the manner of inflicting the punishment of death,
10   shall be by hanging the person convicted by the neck until dead.” Crimes Act of 1790, ch.
11   9, § 33, 1 Stat. 112, 119. (Exhibit A.) It is indisputable, then, that for most of our nation’s
12   history, the law prescribing the “manner” of carrying out a capital sentence meant only the
13   choice among methods (hanging) and had nothing to do with granular procedures (like
14   drop length, type of rope, or placement of the knot).1
15          In 1937, Congress amended the statute, transplanting into the new law this same
16   language about “the manner of inflicting the punishment of death.” Specifically, the 1937
17   Act updated the law to provide that “[t]he manner of inflicting the punishment of death
18   shall be the manner prescribed by the laws of the State within which the sentence is
19   imposed.” See Pub. L. No. 75-156, 50 Stat. 304. (Exhibit B.) Nothing in the statutory
20   language or history suggests any intended change to the 150-year understanding of this law
21   as regulating only the method of execution.
22          For instance, when the Supreme Court was called upon to interpret the 1937 Act to
23   decide whether a murderer in the then-Territory of Hawaii could be hanged, as provided
24   under territorial law, the Court used “manner” interchangeably with “method” and “mode,”
25   in all instances referring simply to the general method of execution: “the power to sentence
26   him to death by hanging.” See Andres v. United States, 333 U.S. 740, 745 & n.6 (1948)
27   1
      This followed the common meaning under English law, where Blackstone equated “the
28   manner of the execution” with its general method—e.g., “hanging,” “burning,” or
     “beheading.” 4 W. Blackstone, Commentaries on the Laws of England 397-98 (1769).
                                           -7-
 1   (rejecting argument that “the phrase ‘laws of the State’ limits the [1937 Act] to the forty-
 2   eight states and, consequently, provides for no method of inflicting the death penalty” in
 3   territories, and further noting that “[t]he purpose of [the 1937 Act] was remedial: the
 4   adoption of the local mode of execution”) (emphases added).
 5          Indeed, the 1937 update had nothing to do with incorporating granular state
 6   procedures into federal law. Rather, as the Supreme Court recognized, “[t]he changes in
 7   the statute from [the 1790] language to the present [1937] language were prompted by the
 8   fact that ‘Many States . . . use(d) more humane methods of execution, such as electrocution,
 9   or gas” and “it appear(ed) desirable for the Federal Government likewise to change its law
10   in this respect.” Id. at n.6 (quoting H.Rep. No. 164, 75th Cong., 1st Sess., 1 (1937))
11   (emphases added). (See Exhibit C.) Mitchell identifies nothing to suggest that Congress
12   changed the law in other respects—e.g., by discarding the understanding that the statute
13   refers to the method of execution and purporting to obligate the federal government, for
14   the first time in history, to follow the subsidiary details of every state’s execution protocol.
15          In 1984, as part of sentencing reforms, Congress repealed the 1937 Act, see Pub. L.
16   No. 98-473, § 212, 98 Stat. 1987, eventually replacing it with the FDPA of 1994, see Pub.
17   L. 103-322, Title VI, §§ 60001-26, 108 Stat. 1959. As Mitchell notes, the FDPA “included
18   an implementation provision that closely tracked” the language of the 1937 Act. (CR 606
19   at 4.) Indeed, using virtually identical language, the FDPA again pointed to “the manner
20   prescribed by the law of the State in which the sentence is imposed.” 18 U.S.C. § 3596(a).
21          “[I]f a word is obviously transplanted from another legal source, whether the
22   common law or other legislation, it brings the old soil with it.” Hall v. Hall, 138 S. Ct.
23   1118, 1128 (2018). As the statutory history shows, the FDPA traces back to Section 33 of
24   the 1790 Act, which, in the specific context of federal executions, used “manner” to refer
25   only to the top-line choice of method. Congress transplanted the same operative language
26   into the 1937 Act and then the FDPA, thereby retaining its original meaning.
27          Mitchell argues that the FDPA “broadened the scope of state procedures invoked”
28   from the 1937 Act. (CR 606 at 8.) He points to the FDPA’s reference to “implementation”
                                              -8-
 1   of the sentence, rather than, as stated in the 1790 and 1937 Acts, “inflicting” the sentence.
 2   This is a weak prop upon which to support so weighty a supposed change to 200 years of
 3   statutory history. “Generally speaking, an amendatory act is not to be construed to change
 4   the original act or section further than expressly declared or necessarily implied.” Societe
 5   Civile v. Int’l Found. for Anticancer Drug Discovery, 460 F. Supp. 2d 1105, 1110 (D. Ariz.
 6   2006) (quotation omitted). Courts do not infer substantial statutory changes based on mere
 7   inference or ambiguous language. See United States v. Ryder, 110 U.S. 729, 739-40 (1884)
 8   (“The revisers would not have proposed, nor would congress have made, such a
 9   fundamental change in the law . . . without employing more appropriate terms for that
10   purpose than those which the section contains. It will not be inferred that the legislature,
11   in revising and consolidating the laws, intended to change their policy, unless such
12   intention be clearly expressed.”); Schmidt v. United States, 133 F. 257, 259-60 (9th Cir.
13   1904) (“It is not to be inferred that Congress by the revision intended to change the existing
14   statute . . . unless the intention so to do has been clearly expressed.”).
15          Here, Mitchell is asserting that the U.S. Congress and President acceded to a total
16   transfer to state authorities of control over the minute details of all federal executions—
17   including for quintessentially federal crimes such as espionage or treason—while at the
18   same time imposing upon the federal government the substantial burden of complying with
19   dozens and dozens of different state protocols, including those in states whose officials
20   might be actively trying to frustrate death sentences. See Roane, 140 S. Ct. at 353
21   (Statement of Alito, J.) (noting that the position endorsed by Mitchell “would demand that
22   the BOP pointlessly copy minor details of a State’s protocol” and “could well make it
23   impossible to carry out executions of prisoners sentenced in some States”). Mitchell does
24   not succeed in shouldering the heavy burden necessary to establish this proposition.
25          For instance, in arguing that “‘[i]mplementation’ means more than a single act,”
26   Mitchell cites Merriam-Webster.com, which he says defines “implementation” as “the
27   process of making something active or effective.” (CR 606 at 5.) But contrary to his
28   argument, the definition also includes “an act or instance of implementing something.”
                                               -9-
 1   https://www.merriam-webster.com/dictionary/implementation            (emphasis       added).
 2   Mitchell next cites Black’s Law Dictionary’s definition of “Implementation Plan,” but that
 3   is not the language of the statute. Indeed, this citation supports the government’s view that
 4   the issue is not what “implementation” means in the abstract, but rather what term it
 5   modifies. The only implementing detail that must follow state law under the FDPA is the
 6   “manner” of carrying out the sentence of death.
 7          Mitchell claims that “manner” itself means more than “method.” (CR 606 at 5.)
 8   Again, that is hard to square with the fact that the term comes from the 1790 Act, where
 9   the term indisputably referred only to the general method of execution (hanging). And
10   many dictionaries, including those contemporaneous to both the 1790 Act and the FDPA,
11   confirm that “manner” is synonymous with “method.” See Protocol Cases, 955 F.3d at
12   114-15 (Katsas, J., concurring) (“dictionaries indicate that ‘manner’ is synonymous with
13   ‘method’ as well as ‘mode’”) (quoting Manner, Black’s Law Dictionary (6th ed. 1990) (“A
14   way, mode, method of doing anything, or mode of proceeding in any case or situation.”);
15   1 J. Ash, The New and Complete Dictionary of the English Language (2d ed. 1795)
16   (defining “manner” as “[a] form, a method”); 2 S. Johnson, A Dictionary of the English
17   Language (1755) (“Form; method”).).2
18          Mitchell also points to the word “prescribed” (CR 606 at 5), but none of the
19   dictionaries he cites is at all inconsistent with (or even relevant to) the longstanding
20   understanding of the statute’s scope. Indeed, that word comes from the 1937 Act, which
21   as discussed was enacted to permit use of “more humane methods of execution, such as
22   electrocution, or gas.” Andres, 333 U.S. at 745 n.6 (quoting the House Report).
23          Historical practice bears out the government’s view. Defendant fails to point to a
24   single execution in U.S. history in which the federal government was obligated to conform
25   its execution procedures to subsidiary state protocols. While the federal government often
26   2
      Judge Katsas ably explains why, like most words, “manner” in different statutes can mean
27   different things. For instance, the word’s use in 18 U.S.C. § 3592(c)(6), cited by Mitchell,
     arose from a separate context, the Anti-Drug Abuse Act of 1988, enacted almost two
28   centuries after the federal manner of execution statute, which is the relevant context here.
     See Protocol Cases, 955 F.3d at 122 (Katsas, J., concurring).
                                                - 10 -
 1   chose to carry out executions under the 1937 Act in state facilities in cooperation with state
 2   personnel, Congress permitted that as an option (“may use”), not a mandate. Pub. L. No.
 3   75-156, 50 Stat. 304. The FDPA continues to permit the federal government to use state
 4   facilities and personnel, and it remains framed as an option, not an exception allowing the
 5   use of federal facilities and personnel despite state law. 18 U.S.C. § 3597; see also Protocol
 6   Cases, 955 F.3d at 119 (Katsas, J., concurring) (“[P]roviding that the federal government
 7   ‘may’ use ‘State’ facilities would be a remarkably clumsy way of permitting the federal
 8   government to use federal facilities.”). Mitchell’s contrary interpretation of the statute—
 9   mandating that the federal government follow state protocols that commonly require the
10   use of state facilities, personnel, and resources—would render Section 3597 at best
11   superfluous, and at worst contradictory.
12          Rather than submitting itself to state protocols, when the federal government
13   announced the first executions under the 1937 Act, it was understood that the inmates
14   would “be executed by whatever method is prescribed by the law of the State,” while the
15   Department of Justice would provide “all U.S. Marshals instructions for carrying out
16   executions” that would govern “[u]nless [a] court specifies otherwise.” (Exhibit D
17   (Associated Press, U.S. Arranging To Execute Five, June 17, 1938 (emphasis added) (also
18   citing federal instructions regarding execution time and number of witnesses).) True to
19   form, for the first federal execution in a state facility under the 1937 Act, the federal
20   “government’s supervision over the execution” was “so strict” that the local sheriff “was
21   forced to obtain special permission from Washington to be present.” (Exhibit E (United
22   Press, Seadlund Will Die Tonight, July 13, 1938).)
23          The Bureau of Prisons confirmed this understanding of the statute in its 1942
24   Manual of Policies and Procedures, pursuant to which federal executions were carried out
25   under the 1937 Act. The manual explains that the 1937 Act’s “manner” provision “refers
26   to the method of imposing death, whether by hanging, electrocution, or otherwise, and not
27   to other procedures incident to the execution prescribed by the State law.” (See Exhibit F
28   (emphases added).) The Supreme Court has long placed “weight” on agency “practice” in
                                           - 11 -
 1   interpreting statutes, particularly when the practice “involves a contemporaneous
 2   construction of a statute by [those] charged with the responsibility of setting its machinery
 3   in motion.” Norwegian Nitrogen Prods. Co. v. United States, 288 U.S. 294, 315 (1933).
 4          This agency practice has continued through the present. The federal government
 5   has executed six inmates since 1994: Timothy McVeigh and Juan Garza in 2001; Louis
 6   Jones in 2003; and Daniel Lee, Wesley Purkey, and Dustin Honken in 2020. All of those
 7   executions occurred in the federal execution chamber at the U.S. Penitentiary in Terre
 8   Haute, Indiana, and each was conducted under federal procedures, not state protocols.3
 9          Finally, “[a]dherence to the minutiae of state execution protocols is not only
10   pointless, but practically impossible.” Protocol Cases, 955 F.3d at 120 (Katsas, J.,
11   concurring). Mitchell’s interpretation of the Arizona protocol, ostensibly, would require
12   the federal government to make use of “green” and “black” syringe labels, generate things
13   like a “designated syringe number,” and complete specified state log forms. (CR 606-3 at
14   C-034-35.) The notion that the federal statute has any interest in such tangential procedural
15   details is entirely without foundation. Moreover, Mitchell’s argument would empower
16   state governors or even mid-level state prison officials to decide whether the federal
17   government can actually execute federal criminals by generating state protocols that are
18   unmanageable, or by simply refusing to disclose them. Indeed, some state statutes prohibit
19   disclosure of state execution protocols. See, e.g., Ark. Code Ann. § 5-4-617(i)(1) (2019).
20          Especially in the death penalty context, the Supreme Court is sensitive to such
21   practical concerns. See Baze v. Rees, 553 U.S. 35, 47 (2008) (plurality op. of Roberts, C.J.)
22   (“[Given] that capital punishment is constitutional . . . [i]t necessarily follows that there
23   must be a means of carrying it out.”). The interpretation Mitchell suggests is not the law
24   Congress could have intended. Under the proper interpretation, application of the federal
25
26   3
       Mitchell points to failed legislative proposals to amend the FDPA (CR 606 at 8-9), but
27   “failed legislative proposals are a particularly dangerous ground on which to rest an
     interpretation of a prior statute.” Cent. Bank of Denver v. First Interstate Bank of Denver,
28   511 U.S. 164, 187 (1994) (quotation omitted). Judge Katsas’ concurrence ably dispatches
     this argument. See Protocol Cases, 955 F.3d at 122 (Katsas, J., concurring).
                                                 - 12 -
 1   protocol to Mitchell complies with the FDPA because it applies the same method of
 2   execution as provided by Arizona law—namely, lethal injection.
 3          B.     Under Judge Rao’s View, There is No Conflict With State Law
 4          Judge Rao also agreed that the federal protocol “did not exceed the government’s
 5   authority” under the FDPA. Protocol Cases, 955 F.3d at 142 (Rao, J., concurring). Unlike
 6   Judge Katsas, however, Judge Rao reasoned that the FDPA “requires the federal
 7   government to apply only those execution procedures prescribed by a state’s statutes and
 8   formal regulations, but leaves the federal government free to specify other procedures or
 9   protocols not inconsistent with state law.” Id. at 129. Critically, though, the “law of the
10   State,” in her view, only “refers to binding law prescribed through formal lawmaking
11   procedures,” meaning “only statutes and regulations carrying the force of law.” Id. at 132.
12          Even under Judge Rao’s view, the federal protocol is consistent with Arizona “law.”
13   Arizona’s statute on the “[m]ethod of infliction of sentence of death,” A.R.S. § 13-757(A),
14   includes no procedures. Rather, it simply provides that “[t]he penalty of death shall be
15   inflicted by an intravenous injection of a substance or substances in a lethal quantity
16   sufficient to cause death, under the supervision of the state department of corrections.” Id.
17   Rather than appearing in a statute or formal regulation, Arizona’s execution protocol
18   appears in a “department order” issued by the Director of the Arizona Department of
19   Corrections (ADOC). (See CR 606-3 (Order 710).) That order bears none of the hallmarks
20   of “binding law prescribed through formal lawmaking procedures” that Judge Rao
21   envisioned. Protocol Cases, 955 F.3d at 132 (Rao, J., concurring).
22          Indeed, “[r]ules made by the state department of corrections” are expressly
23   exempted from Arizona’s Administrative Procedure Act, see A.R.S. § 41-1005(22), and
24   courts have long recognized that “Arizona leaves the precise protocol for carrying out
25   executions by lethal injection to the discretion of the state’s department of corrections,”
26   Towery v. Brewer, No. CV-12-245-PHX-NVW, 2012 WL 592749, at *12 (D. Ariz. Feb.
27   23, 2012). Mitchell claims that Order 710 is “part of Arizona law” because ADOC’s
28   authority to promulgate it derives from statutory authority. But Judge Rao rejected that
                                               - 13 -
 1   reasoning. Protocol Cases, 955 F.3d at 132 n.4 (Rao, J., concurring). As her analysis
 2   points out, agencies invariably “issue interpretive rules pursuant to their statutory authority,
 3   yet interpretive rules emphatically do not carry the force of law.” Id.
 4           Mitchell also claims that Order 710 is Arizona “law” because ADOC “entered an
 5   agreement” to settle certain claims in the First Amendment Coalition lawsuit. (CR 606 at
 6   9.) But the ADOC Director’s settlement does not turn his power to order state protocols
 7   outside of formal rulemaking into “binding law prescribed through formal lawmaking
 8   procedures.” Protocol Cases, 955 F.3d at 132 (Rao, J., concurring). The Settlement
 9   Agreement is a contract, and there is no evidence that any formal rulemaking process went
10   into it. Indeed, ADOC was able to enter into this Settlement Agreement at its discretion
11   precisely because it has the authority to revise the protocol without formal lawmaking
12   procedures. If the parties to that case wanted, a different settlement agreement could be
13   entered tomorrow, again without formal lawmaking procedures.
14          Thus, Mitchell misses the mark in invoking ADOC’s voluntary agreement to omit
15   language stating that the state protocols “do[] not create any legally enforceable rights or
16   obligations.” Many things impose “legally enforceable rights or obligations” but still are
17   not “law.” Every contract imposes the former but is not the latter. Indeed, the notion that
18   the Director of ADOC could unilaterally create the “law” of the state through a settlement
19   agreement is particularly dubious in Arizona, which is governed by one of the strongest
20   separation-of-powers provisions of any state constitution. See Ariz. Const. art. III. Under
21   that provision, “[t]he legislature has the exclusive power to declare what the law shall be.”
22   State ex rel. Woods v. Block, 189 Ariz. 269, 275, 942 P.2d 428, 434 (1997) (quoting State
23   v. Prentiss, 163 Ariz. 81, 85, 786 P.2d 932, 936 (1990)). “In contrast, the executive
24   branch’s duty is to carry out the policies and purposes declared by the Legislature,” and
25   the Arizona Supreme Court has “emphasized that separation of power between the
26   branches of government requires that ‘those who make the law be different from those who
27   execute and apply it.’” Id. (quoting Matter of Walker, 153 Ariz. 307, 310, 736 P.2d 790,
28   793 (1987)).
                                                  - 14 -
 1          In short, there is nothing about the ADOC-promulgated protocol that would qualify
 2   as “the law of the State of Arizona.” (CR 466 at 2.) The only state law governing the
 3   manner of executing a death sentence is limited to prescribing lethal injection, which is just
 4   what the federal protocol provides. As such, the federal protocol is entirely consistent with
 5   the FDPA and the Judgment under Judge Rao’s view as well.
 6          C.     Even under Judge Tatel’s View, Mitchell is Not Entitled to Relief
 7          Dissenting in the Protocol Cases, Judge Tatel’s view was that the FDPA “requires
 8   federal executions to be carried out using the same procedures that states use to execute
 9   their own prisoners,” including procedures “in protocols issued by state prison officials
10   pursuant to state law.” 955 F.3d at 146 (Tatel, J., dissenting). However, even this dissent
11   recognized that does not mean wholesale importation of every state procedure. Rather, the
12   dissent explained that the only components of a state protocol that could bind the federal
13   government would be those that actually “effectuate the death” of the inmate:
14                 Plaintiffs, however, do not contend that the government must
                   follow every nuance. Quite to the contrary, they argue, and I
15                 agree, that section 3596(a) requires the federal government to
                   follow only implementation procedures, which plaintiffs
16                 define as those procedures that effectuate the death, including
                   choice of lethal substances, dosages, vein-access procedures,
17                 and medical-personnel requirements.
18   Id. at 151 (internal quotations, citations, and brackets omitted). See also Peterson v. Barr,
19   965 F.3d 549, 554 (7th Cir. 2020) (“even the dissenting judge accepted that § 3596(a) does
20   not require the BOP to follow ‘every nuance’ of state execution procedure, but rather only
21   ‘those procedures that effectuate the death’”).
22          Of the ten items Mitchell identifies as supposedly being in conflict with the federal
23   protocol, the majority have nothing to do with “implementation procedures . . . that
24   effectuate the death” on the order of “choice of lethal substances, dosages, vein-access
25   procedures, and medical-personnel requirements.” Protocol Cases, 955 F.3d at 151 (Tatel,
26   J., dissenting). Rather, Mitchell focuses on pre-execution notices and disclosures, facilities
27   for counsel, the number defense lay witnesses who may attend, and the availability of
28   “delay” or “discretion” generally. (CR 606 at 10-12.) These are not “implementation
                                             - 15 -
 1   procedures . . . that effectuate the death.” Protocol Cases, 955 F.3d at 151 (Tatel, J.,
 2   dissenting). As the Seventh Circuit unanimously held in rejecting the claim that the FDPA
 3   incorporated state execution procedures related to witnesses, “Section 3596(a) cannot be
 4   reasonably read to incorporate every aspect of the forum state’s law regarding execution
 5   procedure.” Peterson, 965 F.3d at 554 (“We do not understand the word ‘manner’ as used
 6   in § 3596(a) to refer to details such as witnesses.”). There is no precedent for Mitchell’s
 7   vast argument that every procedure, starting with the initial notice, falls under the FDPA.
 8          In fact, some of Mitchell’s arguments affirmatively undermine his interpretation of
 9   the FDPA. Consider his claim that the federal government must comply with an “Arizona
10   statute [that] requires at least 35 days’ notice of an execution date.” (CR 606 at 12.) In
11   fact, the statute he cites governs when Arizona’s “supreme court shall issue a warrant of
12   execution.” A.R.S. § 13-759(A). Likewise, he refers to the power of the “state supreme
13   court” to delay execution warrants under a state court rule. (CR 606 at 12.) If such things
14   were part of the “manner” of “implementation of the sentence” of death, 18 U.S.C. §
15   3596(a), then the law would be nonsensical. It would mean that Congress intended federal
16   officials to seek execution warrants from separate sovereigns with no role in the federal
17   case and no power to issue them.
18          The only items in Mitchell’s list that could arguably fall under Judge Tatel’s reading
19   of the statute are “Qualifications for placing IVs,” “IV access,” and “Expiration of lethal-
20   injection drugs.” (CR 606 at 10.) But there is no conflict between the federal and state
21   protocols on these points. The federal protocol does not prohibit what the Arizona protocol
22   requires, and Mitchell offers no evidence that his execution will offend state procedures.
23   To the contrary, BOP will use qualified personnel for its execution team. See In re BOP
24   Execution Protocol Cases, 19-MC-145, Dkt. 39-1, A.R. 874, ¶ D (“qualified personnel”
25   include, among others, currently licensed physicians, nurses, EMTs, Paramedics,
26   Phlebotomists, and other medically trained personnel). BOP has tested its compounded
27   pentobarbital for quality assurance. Id., Dkt. 39-1, A.R. 970-1015; Dkt. 97, A.R. 1075-
28   1083. And BOP’s “Guidelines for Compounding and Testing Pentobarbital Sodium for
                                         - 16 -
 1   Use in Executions” specifically require, among other things, that the pentobarbital solution
 2   be unexpired and that it must have passed quality assurance testing conducted by at least
 3   one independent laboratory. Id., Dkt. 97, A.R. 1085.
 4          In short, with few exceptions, Mitchell’s claimed inconsistencies have nothing to
 5   do with the “procedures that effectuate the death” that Judge Tatel’s dissent would require,
 6   and for the small minority that arguably do, his arguments are entirely speculative and
 7   involve no actual conflict. Thus, under any construction of the law, Mitchell’s motion fails.
 8   III.   Mitchell Does Not Justify the Relief He Seeks
 9          Although Mitchell refers to a “stay” in the caption of his motion, and in a separate
10   motion (CR 609), the relief he seeks here is actually an injunction. See Nken v. Holder,
11   556 U.S. 418, 428 (2009) (discussing the difference). An “injunction is a matter of
12   equitable discretion; it does not follow from success on the merits as a matter of course.”
13   Winter v. NRDC, 555 U.S. 7, 32 (2008) (citing Weinberger v. Romero-Barcelo, 456 U.S.
14   305, 313 (1982) (“[A] federal judge sitting as chancellor is not mechanically obligated to
15   grant an injunction for every violation of law.”).
16          Here, Mitchell’s challenge involves only alleged procedural violations, not that he
17   cannot be executed, and he fails to make any showing that real-world harm is likely to be
18   caused by the federal protocol. On the other hand, the United States, the victims, and their
19   families all have a powerful and legitimate interest in carrying out this capital sentence for
20   a brutal crime committed almost twenty years ago. The Supreme Court in Winter vacated
21   an injunction in similar posture. See id. at 32-33 (“Given that the ultimate legal claim is
22   that the Navy must prepare an EIS, not that it must cease sonar training, there is no basis
23   for enjoining such training in a manner credibly alleged to pose a serious threat to national
24   security.”). See also Protocol Cases, 955 F.3d at 126-29 (Katsas, J., concurring) (in light
25   of strong countervailing interests, injunctive relief not proper where “the plaintiffs contend
26   only that their executions cannot occur until the federal government replicates every jot-
27   and-tittle of the relevant state execution protocols”). Particularly in light of his belated
28   challenge to such procedures, Mitchell fails to justify a last-minute injunction.
                                                - 17 -
 1                               CONCLUSION
 2   For the foregoing reasons, Defendant’s motion should be denied.
 3   RESPECTFULLY SUBMITTED this 10th day of August, 2020.
 4                                    MICHAEL BAILEY
                                      United States Attorney
 5                                    District of Arizona
 6
                                      /s William G. Voit
 7                                    WILLIAM G. VOIT
                                      SHARON K. SEXTON
 8                                    Assistant U.S. Attorneys
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       - 18 -
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on this 10th day of August, 2020, I electronically transmitted
 3   the attached document to the Clerk’s Office using the CM/ECF system for filing and
 4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
                         Jonathan C. Aminoff
 6                        Email: Jonathan.Aminoff@fd.org
                         Celeste Bacchi
 7                        Email: Celeste_Bacchi@fd.org
                         Federal Public Defender’s Office
 8                       Central District of California
                         321 East 2nd Street
 9                       Los Angeles, California 90012-4202
                         Telephone: (213) 894-5374
10                       Facsimile: (213) 894-0310
11                Attorneys for Defendant Lezmond Charles Mitchell
12
13   /s    William G. Voit
     U.S. Attorney’s Office
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               - 19 -
